DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

        JOHN DEROSA and A MAPLES INSURANCE AGENCY,
                         Appellants,

                                     v.

   STATE OF FLORIDA, DEPARTMENT OF FINANCIAL SERVICES,
                         Appellee.

                               No. 4D14-4887

                           [October 14, 2015]



  Appeal from the State of Florida, Department of Financial Services;
Case No. 118486-11-AG.

   John DeRosa, Pompano Beach, pro se.

   James A. Bossart, Senior Attorney, Department of Financial Services,
Tallahassee, for appellee.

PER CURIAM.

    John DeRosa and A Maples Insurance Agency (the “agency”) appeal
from the Department of Financial Services’ (the “department”) final order
revoking the agency’s license after an informal proceeding pursuant to
section 120.57(2), Florida Statutes. The department agrees that it
should have conducted a formal hearing and confesses error. See Meller
v. Florida Real Estate Comm’n, 902 So. 2d 325, 327 (Fla. 5th DCA 2005)
(“if it becomes apparent during the course of an informal hearing under
section 120.57(2) that material facts are in dispute, a formal hearing
should be convened”). Accordingly, we reverse the order on appeal and
remand for a formal hearing pursuant to section 120.57(1), Florida
Statutes.

   Reversed and remanded.

CIKLIN, C.J., GERBER and LEVINE, JJ., concur.

                           *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2